Mr. President, I wish to add my congratulations to those which have 
already been expressed on your election to the presidency of the 
thirty seventh session of the General Assembly. I also wish to 
express my appreciation to the outgoing President, Mr. Kittani. It 
fell to him to preside over the Assembly at a time when it had to 
grapple with critical issues that threatened and indeed seriously 
ruptured international peace and security. Those sessions were 
unquestionably taxing, but as an accomplished and experienced 
diplomat he always rose to the occasion. We must take this 
opportunity to pay a tribute to the Secretary General. This is the 
first regular session of the General Assembly that commences with Mr. 
Perez de Cuellar at the head of the Organization, His first year of 
office has been a most distressing one in international relations and 
yet he has been able to rise above last year's crises and to focus in 
his report on the work of the Organization on the fundamental issues 
that must be addressed by this world body. In his report he quite 
rightly identifies the central problem facing the Organization as its 
capacity to keep the peace and serve as a forum for negotiations. He 
pleaded for a conscious recommitment by Governments to the Charter. 
My country concurs with the Secretary General's views. I wish to 
express the hope that we can, in our deliberations over the next 
three months, find effective solutions to the difficulties that he 
has identified. We wish him well as he guides this Organization. In 
my address to the Assembly at the thirty  sixth session I stated that 
the decade of the 1980s was probably the most dangerous, certainly 
the most critical, since the Second World War. I noted then that the 
world economy was in crisis and that inflation in all countries, rich 
and poor alike, was out of control. I regret to say that the 
situation has not improved. Indeed the current international economic 
recession is deep and pervasive. All countries, industrialized and 
developing, oil producing and non oil producing, are currently in a 
state of economic decline, with not a few on the brink of collapse. 
The economic backdrop against which international relations are being 
conducted continues to be characterized by recession, restrictive 
trade policies and high interest rates in the industrialized 
countries. Weakening demand for their primary products and low 
commodity prices have depressed the export earnings of developing 
countries. Increasing debt burdens have contributed to their economic 
difficulties. The policies so far applied have not been able to avert 
high levels of unemployment, widespread starvation and persistent 
poverty in much of the developing world. I share the view of those 
who are persuaded that recovery of the international economy is 
unlikely to be accomplished or to be lasting unless the developing 
countries as a group can return to a period of positive growth and 
prosperity. Increasingly, it is being emphasized that there is a 
parallel between the present world economic situation and the 
recession of the 1930s, but I believe that there is a fundamental 
difference: there is today a greater understanding of the workings of 
the international economic system and of the need for economic 
cooperation. In short, narrow national interests may be attractive, 
but there is an overwhelming need for all of us to cooperate in order 
to save the world economy from further deterioration. What is needed 
now is international agreement on ways to stem the tide of growing 
protectionism. While protectionist tendencies are predictable in 
today's harsh economic climate, we all know from the lessons of 
history and the reality of economic interdependence that, if 
unchecked, protectionism is at best self defeating and at worst could 
precipitate the very international collapse we all seek to avoid. 
There is also a need for international agreement on the rate of 
creation of new debt and on the role of private institutions, 
financial and otherwise, in the recovery effort. We now know that the 
world can never again revert to economic self management, to 
protectionism and to stalemate in multilateral efforts at financial 
and development cooperation without giving rise to the danger of 
international economic collapse. Though it is recognized that the 
problems with which we are grappling are common to many developing 
countries, I should like here to draw special attention to the 
particular problems which confront very small States such as those of 
my sub region. A month ago the Prime Minister of Barbados addressed 
the joint annual meeting of the International Monetary Fund and the 
World Bank in Toronto. Speaking on behalf of the member Governments 
of the Caribbean Community, he pointed to the fact that the relative 
deficiency in resources and capability implicit in small size imposes 
greater difficulties on those States in achieving greater self 
reliance. He stated that the need for concessional resources in so 
called middle income countries cannot be determined by per capita 
gross national product alone without giving consideration to the 
resource endowments and the institutional capabilities within those 
countries. He also expressed concern about the threatened application 
of principles based on the new concept of maturation or graduation. 
That concept would imply the creation of a permanent class of middle 
developed countries which would never realize their full potential by 
achieving developed status. It is a matter of deep concern that the 
problems facing the economies of very small States are apparently 
still not well understood by those who provide bilateral and 
multilateral assistance. In this connection, we should like to draw 
the Assembly's attention to eminent thinkers in this field. On 8 July 
this year, Mr. William Demas, President of the Caribbean Development 
Bank, addressed the Economic and Social Council in his capacity as 
Chairman of the Committee for Development Planning. He pointed out a 
number of steps necessary for the recovery of the world economy and 
recommended a more imaginative use of multilateral financial 
institutions. Specifically, he called for the following: first, the 
immediate restoration of the resources of the International 
Development Association to previously agreed levels and their 
subsequent enlargement, accompanied by a substantial increase in the 
resources of multilateral development institutions, particularly the 
World Bank, as well as the creation of an energy facility with a 
voluntarily subscribed equity base; secondly, the immediate 
resumption of Special Drawing Rights creation and the enlargement of 
the resources available to IMF. In addition, IMF should make a 
greater proportion of its resources available to the developing 
countries on easier terms and should consult and listen to member 
States when setting the terms of loans; thirdly, a significant 
increase in concessional development assistance, including food aid. 
Barbados supports those recommendations and is convinced that they 
feature in attempt to deal realistically with the economic problems 
facing the developing countries. We are also convinced that the 
United Nations has a vital role to play in the realization of the 
goals of development. That role may sometimes be limited merely to 
sensitizing public opinion, but it is important. I come now to the 
proposed global negotiations on international economic cooperation 
for development. Barbados is keenly concerned about progress towards 
a new international economic order. It is that concern which leads us 
to feel a deep sense of disappointment over the failure of efforts to 
open global negotiations, for which the 1981 International Meeting on 
Cooperation and Development at Cancun held out so much promise. We in 
Barbados think it is deplorable that the search for a solution to the 
fundamental economic problems of this world should be hampered by 
lack of action on the part of the industrialized countries. It is 
even sadder when one realizes that in obstructing global 
negotiations, those countries are frustrating endeavors to combat 
hunger and poverty two problems that are endemic to most of the third 
world and are the natural consequences of the old, unjust order. I 
believe that the serious obstacles to the efficient utilization of 
human and material resources for development are a result of the 
current state of international economic relations. The present 
economic order must be replaced by one based on equity, sovereign 
equality, common interests and cooperation. Developing countries, and 
even some developed ones, have expressed a desire to see the present 
system replaced. My country would like to see the entire 
international community summon the necessary political will to cure 
the economic ills which plague all our countries. I believe that I am 
on safe ground when I assert that Barbados is not alone among 
developing countries in regarding the activities of the Organization 
in the sphere of technical assistance as one of the more satisfactory 
aspects of its work. UNDP has, without a doubt, established itself 
over the years as one of the most effective means for delivering 
technical assistance throughout the developing world. And yet, at the 
meeting of the Governing Council in June of this year, the 
Administrator of the Programme produced statistical information 
showing that the Programme is in grave danger as a result of the 
declining level of its real resources. The record will show that my 
country, upon which the hardships of the worldwide economic recession 
press no less onerously than upon any other country, has not faltered 
in its financial support for the Programme. The reason for this 
continued support is that Barbados views the state of 
underdevelopment as one from which all countries of the world must 
emerge. If countries mean what they say when they lament the colossal 
waste resulting from ever  increasing expenditure on weapons of 
destruction, let them without delay look to those remedies which lie 
nearest to hand. UNDP is one such remedy, and it deserves the support 
of countries seeking to achieve the kind of world which we all 
desire. That leads me to express my country's disappointment at 
further evidence of the lack of concern by some countries for 
development initiatives. I refer to the failure of those countries to 
support the Convention on the Law of the Sea. Barbados participated 
in the long and tortuous negotiations directed towards solving the 
problem of the management of the resources of the sea. We expected 
that the principle of the common heritage of mankind would be 
accepted and applied. Consequently, we are saddened by the grudging 
reluctance with which many of the developed States have recognized 
the. Convention. We are also distressed by the apparently firm 
intention of stronger maritime Powers to ensure that the most 
promising aspects of the Convention are stymied by the concerted 
action of the technologically advanced. It would be worse than folly 
to repeat the mistakes of the last century, when colonizing Powers 
carved up vast continental tracts of land. We live today with the 
legacy of those nineteenth century errors. To allow the vast expanse 
of the oceans and their resources to be disposed of only among the 
mighty however bland the contemporary approach would be to fail 
succeeding generations. Barbados will therefore cooperate with 
likeminded nations in the establishment of an effective and efficient 
International Sea bed Authority. Such an Authority has the potential 
of being a vital agency for the management of and equitable 
participation in the wealth of the oceans. It therefore deserves the 
active support of all those who recognize the right of 
technologically disadvantaged countries to have a fair share of the 
resources of our planet. We also welcome the decision of the Third 
United Nations Conference on the Law of the Sea to have the Final Act 
and Convention signed in Jamaica later this year. This is most 
fitting, for although the political center of gravity has shifted to 
other areas, the Caribbean is an area of historical importance, 
having been a trading center in former centuries. The signing of that 
multifaceted Convention will have particular significance. On that day 
we shall reaffirm and strengthen our commitment to a more equitable 
sharing of the riches of the oceans. We shall, also be pledging 
ourselves to preserve and develop their living and nonliving 
resources as part of the patrimony of all peoples. Just as the 
international community has failed to deal successfully with the 
inequities of the world economy, it has also been unsuccessful with 
the question of disarmament. We are all aware that the failure of the 
Assembly at the recent special session to agree on a comprehensive 
programme for disarmament has caused grave disappointment. The 
discussions were important in so far as they provided an opportunity 
for all countries to focus collectively on the general disarmament 
process and its objectives. I do not wish to reiterate here the 
horrifying statistics of world expenditure on arms, for, in the words 
of the report of the Independent Commission on Disarmament and 
Security Issues, under the chairmanship of Olaf Palme, now Sweden's 
head of Government, they have assumed a sort of deadening 
familiarity. Effective resolution of the disarmament issue depends 
primarily on East West negotiations and on the political action of 
the super Powers. However, all countries, large and small, must lend 
their voices in support of early action. It is in the common interest 
of all of us to avoid war. Barbados is convinced that the level of 
armaments will not be reduced unless hard negotiations are concluded 
between the super Powers and agreement reached on a mutual and 
balanced force reduction. We hope that universal awareness of the 
potentially devastating consequences of the arms race will encourage 
efforts to bring about effective and conclusive negotiations on this 
issue Barbados will continue to share the related concerns of the 
international community on matters of security and development. If 
the resources released from a cutback in the arms industry were used 
for social and economic development, then widespread unemployment, 
hunger and poverty could be abated. But this can be achieved only if 
nations are convinced that they are serving a greater good than their 
own narrow interests. Barbados therefore again calls on all nations 
to respect the institutions they have built and to honor the 
undertakings they have made. Barbados speaks out again, firm in the 
conviction that the United Nations and the Charter are the guardians 
of international morality and the rule of law. Since the last regular 
session of the General Assembly, recourse has too often been made to 
the use of arms to resolve conflicts between States. This trend must 
be condemned. My delegation once more would like to call on all 
nations to utilize the peaceful means for the settlement of disputes 
which are spelled out in Article 33 of the Charter. This leads me to 
the question of the Security Council. The Charter intended that that 
Council should have primary responsibility for international peace 
and security. However, far too often, as the Secretary General warns 
in his report, nations have avoided bringing critical problems to the 
attention of the Council, or on occasion have submitted them too late 
for that body to exercise any serious influence on their development 
and outcome. All members of the Council, both permanent and non 
permanent, have a duty to examine dispassionately and to search 
diligently for solutions to issues that are brought before the 
Council. It is regrettable that the decisions of the Council are far 
too frequently ignored. I believe that the legal obligation of States 
to adhere to resolutions and decisions of the Council would be 
reinforced by the moral authority of a Council that is seen to be 
impartial. It is only when the States Members of the United Nations 
carry out the decisions of the Security Council that that body will 
fulfil the role for which it was conceived. My Government is mindful 
of the efforts that the Security Council has made over the years to 
bring peace to the Middle East. Yet today more than ever before the 
continuing unstable situation there, vividly dramatized by the events 
in Lebanon during the past two months, threatens global peace and 
security. My Government believes that the withdrawal of all foreign 
troops from Lebanon is a necessary condition for the restoration of 
peace in that country. The people of Lebanon must be given a chance 
to seek for themselves a genuine and lasting solution to their 
problems. Barbados is horrified by the recent massacre of' 
Palestinian refugees in Beirut. We condemn in the most unequivocal 
terms the perpetrators of that dastardly slaughter of innocent men, 
women and children in refugee camps. It is indeed an irony of history 
that the tragedy of Sabra and Shatila might have been prevented by 
those who were themselves victims of past atrocities. We note that 
that barbarous act has significantly alienated support from Israel, 
whose soldiers were in effective control and occupation of the area 
where the camps were situated. This tragedy emphasizes the urgent 
need for more earnest efforts to be made towards a general and 
lasting peace in that region. In the meantime, the Government of 
Barbados wishes to endorse calls made by the international community 
for an investigation into the barbarities in Beirut. Barbados 
recognizes the inalienable right of the Palestinian people to self 
determination; and their latest sufferings underline the poignant 
need for them to have their own homeland. We also recognize and 
support the right of Israel to exist as a sovereign and independent 
State within agreed and recognized boundaries. But Barbados has 
always been opposed to the use of force to settle international 
disputes. We believe that acts of aggression in the Middle East will 
not enhance the chances for a lasting peace in that region. A number 
of elements now exist in the form of the Israeli Egyptian peace 
treaty, the plan of the Twelfth Arab Summit Conference and the 
proposals of the United States Administration, along with Security 
Council resolutions 242 and 338, which could be used to build a 
permanent and lasting peace in the Middle East. Included in the 
perennial litany of woe is the yet unresolved question of Namibia. 
The freedom that has come to Angola, Mozambique and Zimbabwe will, it 
is hoped, soon come to Namibia. The writing has long been on the wall 
for the racist regime in Pretoria, but its obduracy persists. In 
desperation it continues to procrastinate by attempting to make Cuban 
disengagement from Angola a condition of Namibian independence. South 
Africa has no right whatsoever in Namibia, and should leave 
forthwith. A word about apartheid and sports an issue which, because 
of the prowess of Caribbean nations in many sporting activities, 
principally the game of cricket, is of more than passing interest to 
my country. The proponents of apartheid have no shame. They do, 
however, have an abundance of material resources. By assuming that 
each man has his price, they have been seeking by wealth and stealth 
to lure our black sportsmen to parade their skills in South Africa. 
The South African authorities hope thereby to strangle our sport 
internationally and to reduce our positions of principle on apartheid 
to entry. For countries such as the one I have the honor to 
represent, countries which flinch at tampering with personal 
freedoms, persuasion in matters of personal conduct and conscience is 
preferable to coercion. None the less, our cricketers must know that 
playing in South Africa will disqualify them for selection for our 
national team. Today I join with those solemnizing the Day of 
Solidarity with South African Political Prisoners in pressing for the 
release of Nelson Mandela and other political prisoners in South 
Africa. We hope that representatives here will continue to use every 
method at their command to isolate South Africa politically, socially 
and economically. That small States are vulnerable is a truism for 
which ample evidence can be found in recent events, both in the 
Indian and Atlantic Oceans an in the Caribbean Sea. It is to the 
credit of organizations such as this that many more small island 
States have not fallen prey to the desires of somearrogant, rapacious 
and stronger neighboring State. We must none the less be constantly 
vigilant. Today, many small island States face the threat of attack, 
not by neighboring nations but by mercenaries soldiers of fortune, 
motivated by personal greed, spurred by racial intolerance, or 
prompted by some nation State which would fain do its own dirty work, 
but dare not. We contend that the activities of mercenaries violate 
international law and constitute interference in the internal affairs 
of other States. The activities of mercenaries result in breaches of 
territorial integrity, national sovereignty and independence and 
violate the self determination of peoples. Such activities pose a 
serious danger to international peace and security. Barbados is, and 
will continue to be, in the vanguard of those States which press for 
the adoption of resolutions and conventions to stamp out the 
recruitment, use, financing and training of mercenaries. I wish, 
therefore, to appeal to Member States for whom the elaboration of 
such a Convention would appear to create problems to present their 
case in a constructive manner so that solutions may be attempted. 
Finally, let me assure the Assembly that Barbados holds the view that 
the Organization presents the best means for harmonizing the actions 
of nations in the attainment of common ends. It already has many 
impressive achievements to its credit. However, it must now address 
other pressing needs that clamor for solution. We fully realize that 
the transformation of resolutions, decisions and treaties into 
practical action cannot be achieved except by commitment and 
dedicated effort by all our countries. Intellectual and moral 
thinking in the twentieth century has taken a huge humanitarian leap. 
We have come to accept that peace in our time means more than the 
mere cessation of war. It connotes the creation and maintenance of 
conditions conducive to the full development of man's physical, 
intellectual and spiritual attributes. These conditions cannot exist 
if the leading military Powers continue in their race to outdo each 
other in the stockpiling and trading of arms of frighteningly 
destructive power. Nor can the conditions indispensable to true peace 
exist where the battlefield is the ready recourse for disputing 
nations. Nor will the conditions of true peace exist while the 
millions of the North are blessed with plenty, while dehumanizing 
poverty and crippling underdevelopment plague the millions of the 
South. Nor will the conditions of true peace ever exist until the 
miasma of apartheid is eradicated from southern Africa. These 
conditions will not exist and be secure until, in word as well as in 
deed, we begin to live out the true meaning of the resonant exordium 
of the Charter of this great Organization. There it reaffirms the 
faith of the founding nations and indeed of all mankind in 
fundamental human rights, in the dignity and worth of the person, in 
the equal rights of men and women and of nations large and small.
